       Case 1:18-cv-00088-DAE Document 74 Filed 11/08/19 Page 1 of 6




                      IN THE UNITED STATES DISTRICT FOR
                        THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 JEROME SCHMIDT                                        NO. 1:18-CV-88-DAE


                 Plaintiﬀ


 vs.
 UNITED STATES OF AMERICA,


                 Defendant




                      STIPULATIONS OF THE PARTIES

       Pursuant to Local Rule-CV-16(e)(3), Parties in this case stipulate to the follow-
ing facts:

         1.   This case arises out of a motor vehicle collision on October 13,
              2015, between Edward Saylor and Jerome Schmidt. The colli-
              sion occurred while Edward Saylor was in the course and scope
              of his employment with Defendant United States.

         2.   Venue is proper in this district.

         3.   The United States Department of the Navy is an agency of the
              United States of America. The Defendant, United States of
              America, through its agency, the United States Department of
              the Navy, at all times material to this action, was the employer
              of Edward R. Saylor. Mr. Saylor was, in October 2015, an active
              duty member of the United States Marine Corps. At all times
              material to this action, USMC Saylor was an agent, servant, or
              employee of the United States of America acting within the
              course and scope of his employment.

         4.   Dr. Jerome Schmidt is veteran of the United States Army who
              was honorably discharged.


                                         Page 1 of 6
Case 1:18-cv-00088-DAE Document 74 Filed 11/08/19 Page 2 of 6



 5.   On December 13, 2017, the Department of the Navy ﬁnally de-
      nied Plaintiﬀ ’s claim in writing. This lawsuit was ﬁled within six
      (6) months of the ﬁnal denial of Plaintiﬀ ’s claims. Accordingly,
      Plaintiﬀ complied with all jurisdictional prerequisites and con-
      ditions precedent to the commencement and prosecution of this
      suit.

 6.   That the United States of America has been properly and timely
      served with this lawsuit.

 7.   That this lawsuit was ﬁled within the statute of limitations.

 8.   No exception listed in 28 U.S.C. § 2680 to the Federal Tort
      Claims Act bars this lawsuit.

 9.   The substantive law of the state of Texas applies to this lawsuit
      under the Federal Tort Claims Act and 28 U.S.C. § 1346(b)(l).

 10. That all persons or entities that the United States of America
     maintains should be a party to this lawsuit, are named as a
     party.

 11. The collision that is the basis of this lawsuit is not caused by any
     condition or defect in the vehicle driven by Government em-
     ployee, Edward Saylor.

 12. The car wreck that is the basis of this lawsuit is not caused by
     any condition or defect in the roadway or surroundings (struc-
     tures, vegetation, signage, etc.).

 13. The wreck on October 13, 2015, between the United States ve-
     hicle and Jerome Schmidt’s vehicle caused the air bag to deploy
     in Mr. Schmidt’s vehicle. Dr. Schmidt wore his seatbelt at the
     time.

 14. After the collision that forms the basis of this lawsuit, police &
     ambulance arrived, no one requested ambulance to the hospi-
     tal, and Dr. Schmidt’s car was towed from the scene. Dr.
     Schmidt’s car was totaled.

 15. The Austin Police Department cited Edward Saylor for failure to
     yield.



                                Page 2 of 6
Case 1:18-cv-00088-DAE Document 74 Filed 11/08/19 Page 3 of 6



 16. Parties stipulate that these records are authentic and both sides
     agree these records will be admissible under Rule 803(6) with-
     out the necessity of calling the custodian of records and will be
     oﬀered for pre-admission as joint exhibits:

         a. NTL-1 to NTL-39 (Seton SW)

         b. NTL-40 to NTL-80 (Brackenridge)

         c. NTL-81 to NTL-206 (NeuroAustin)

         d. NTL-207 to NTL-851 (Texas Orthopedics)

         e. NTL-852 to NTL-970 (Texas Ortho Surgery Center)

         f. NTL-971 to NTL-986 (ACTA)

         g. NTL-987 to NTL-1074 (ACTA)

         h. NTL-1082 to NTL-1095 (ARA)

         i. NTL-1096 to NTL-1107 (NeuroAustin)

         j. NTL-1109 to NTL-1556 (Baylor S&W Lakeway)

         k. NTL-1557 to NTL-1801 (Mallett)

         l. NTL-1802 to NTL-1825 (Encompass)

         m. NTL-2177 to NTL-2189 (ACTA)

         n. NTL-2276 to NTL-2279 (Texas Orthopedics)

         o. NTL-2280 to NTL-2485 (Texas Orthopedics)

         p. NTL-2203 to NTL-2275 (Mallett)

         q. NTL-2486 to NTL-2517 (Pampe)

         r. NTL-2923 to NTL-3091 (Texas Ortho)

         s. NTL-4117 to NTL-4161 (VA)

 17. Parties stipulate that these records are authentic and both sides
     agree these records will be admissible under Rule 803(6)


                               Page 3 of 6
Case 1:18-cv-00088-DAE Document 74 Filed 11/08/19 Page 4 of 6



     without the necessity of calling the custodian of records and will
     be oﬀered for pre-admission as joint exhibits: ARA Imaging CD
     labeled NTL-2523, ARA Imaging CD labeled NTL-2524, and
     NeuroAustin CD with EEG data labeled NTL-2525.




                                    Respectfully Submitted,


                                    /s/ Jim Gilligan (signed with permission)
                                    JIM GILLIGAN
                                    Assistant United States Attorneys
                                    Western District of Texas
                                    601 N.W. Loop 410, Suite 600
                                    San Antonio, TX 78216-5597

                                    Attorney for the United States




                                    /s/ Jamal Alsaﬀar
                                    JAMAL K. ALSAFFAR
                                    jalsaﬀar@nationaltriallaw.com
                                    Texas State Bar #24027193
                                    TOM JACOB
                                    tjacob@nationaltriallaw.com
                                    Texas State Bar #24069981
                                    Whitehurst, Harkness, Brees, Cheng,
                                    Alsaﬀar, Higginbotham, & Jacob PLLC
                                    7500 Rialto Blvd, Bldg Two, Ste 250
                                    Austin, TX 78735
                                    (512) 476-4346 (o)
                                    (512) 467-4400 (f)

                                    HENRY MOORE
                                    henry@moorelegal.net
                                    Texas State Bar #14341500
                                    Law Oﬃces of Henry Moore
                                    1101 E. 11th St.
                                    Austin, Texas 78702-1908
                                    (512) 477-1663 (o)

                               Page 4 of 6
Case 1:18-cv-00088-DAE Document 74 Filed 11/08/19 Page 5 of 6



                               (512) 476-6212 (f)

                               Attorneys for the Plaintiﬀ




                          Page 5 of 6
     Case 1:18-cv-00088-DAE Document 74 Filed 11/08/19 Page 6 of 6




                      CERTIFICATE OF SERVICE

    By my signature above, I certify that a copy of Stipulations of the Parties has
been sent to the following on November 8, 2019 via the Court’s CM/ECF notice
system.



                                          JAMES F. GILLIGAN
                                          JAMES E. DINGIVAN
                                          Assistant United States Attorneys
                                          Western District of Texas
                                          601 N.W. Loop 410, Suite 600
                                          San Antonio, TX 78216-5597
                                          Tel. (210) 384-7345
                                          Fax (210) 384-7312
                                          jim.gilligan@usdoj.gov




                                     Page 6 of 6
